Citation Nr: 1015425	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

3.  Entitlement to service connection for a detached retina.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to August 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from August 2005 and September 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the Veteran's 
claims was then transferred to the VA RO in Detroit, 
Michigan.

An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009). Withdrawal may be made 
by the appellant or by his or her authorized representative.  
Id.  In the present case, the Veteran asked at his April 2007 
informal conference that his appeals for all issues be put on 
hold while his claim for posttraumatic stress disorder (PTSD) 
was adjudicated.  After the RO granted the Veteran service 
connection for PTSD, a decision review officer asked the 
Veteran if he wished to continue his appeals.  In July 2007, 
the Veteran's representative stated that the Veteran wished 
to continue his appeals for hearing loss, tinnitus, a right 
foot disability, detached retina, and a skin disorder.  Thus, 
the Veteran has withdrawn his appeal for entitlement to 
service connection for night sweats, and there remain no 
allegations of errors of fact or law for appellate 
consideration in regard to this claim.  Accordingly, the 
Board does not have jurisdiction to review the Veteran's 
claim of entitlement to service connection for night sweats, 
and it is dismissed.

The issue of entitlement to service connection for a left 
foot disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right foot injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran 
does not have a current hearing loss disability.

2.  The competent evidence of record shows that the Veteran's 
tinnitus is not a result of noise exposure in service.

3.  The competent evidence of record shows that the Veteran 
did not incur an eye injury, to include a detached retina, 
during active military service.

4.  In its August 1994 rating decision, the RO denied the 
Veteran's claim because there was no evidence that he had a 
skin disorder in service or that his skin disorder is 
associated with herbicide exposure.  The Veteran did not 
appeal the decision, and it became final.

5.  Evidence received subsequent to the August 1994 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for a skin disorder.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 
3.304(d) (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) (2009).

3.  A detached retina was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) (2009).

4.  The August 1994 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1989).  

5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a skin 
disorder is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In November 2004, January 2005, March 2005, January 2006, 
March 2006, and January 2007 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
and described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
VCAA notice letters also described the elements of degree of 
disability and effective date.    

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claim of 
entitlement to service connection for a skin disorder, the 
Board notes that the RO explained in the November 2004 VCAA 
notice letter that the Veteran's claim was previously denied 
and that the decision had become final.  The RO also 
explained that VA needed new and material evidence in order 
to reopen the Veteran's claim and defined new and material 
evidence as evidence submitted to VA for the first time that 
pertained to the reason the claim was previously denied.  The 
RO further explained that the Veteran's claim was previously 
denied because his service treatment records did not indicate 
treatment for the condition in service and it is not presumed 
to be related to exposure to herbicides.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      
The Board further notes that the Veteran was provided with a 
copy of the August 2005 and September 2006 rating decisions 
and the March 2006 and December 2006 statements of the case 
(SOC), which cumulatively included a discussion of the facts 
of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the 
decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination for his 
claimed hearing loss and tinnitus disabilities in November 
2006 and associated the Veteran's VA treatment records, 
private treatment records, and service treatment records with 
the claims file.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is more than adequate, as 
it was predicated on a full reading of the medical records in 
the Veteran's claims file.  The examination included the 
Veteran's subjective complaints about his disabilities and 
the objective findings needed to rate the disabilities.  VA 
does not have a duty to provide a compensation and pension 
examination in a claim to reopen a previously denied claim 
until new and material evidence has been submitted. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.  




Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of 
the term "service connection" in section 1154(b) simply 
refers "to proof of incurrence or aggravation of that 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability."  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, section 
1154(b) relaxes the evidentiary requirements in that the 
Veteran's "'lay or other evidence' [should] be accepted as 
sufficient proof of service incurrence or aggravation unless 
there is 'clear and convincing evidence' that the disease or 
injury was not incurred or aggravated in service or during an 
applicable presumption period."  Id. at 508 (emphasis in 
original).  The Board notes that the Veteran's military 
records indicate that he is in receipt of the combat 
infantryman badge, and the presumptions afforded combat 
veterans are applicable to his claims.

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Hearing Loss and Tinnitus

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused a current hearing loss 
disability and tinnitus.  He asserts that he was exposed to 
loud noises from combat and from his work as a radio 
operator.  

The medical evidence of record shows the Veteran does not 
currently have a hearing loss disability as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2009).  Indeed, the 
Veteran exhibited pure tone thresholds in decibels (dB) of 5 
dB at 500 Hertz (Hz), 10 dB at 1000 Hz, 10 dB at 2000 Hz, 10 
dB at 3000 Hz, and 15 dB at 4000 Hz for the right ear and 5 
dB at 500 Hz, 10 dB at 1000 Hz, 15 dB at 2000 Hz, 15 dB at 
3000 Hz, and 20 dB at 4000 Hz for the left ear with speech 
recognition scores of 100 percent for the right ear and 96 
percent for the left ear at the November 2006 VA audiological 
examination.  Because there is no evidence of current 
disability, his claim of entitlement to service connection 
for a hearing loss disability is denied.  

As for the Veteran's claim of entitlement to service 
connection for tinnitus, the Board observes that the Veteran 
told the examiner that he had periodic tinnitus with an onset 
five to six years before the examination.  Based on this, the 
examiner found that because the Veteran's tinnitus had its 
onset 28 years after military service, tinnitus was not 
caused by or a result of military service.  

The Board observes that because the Veteran saw combat duty, 
his exposure to acoustic trauma is conceded.  Nevertheless, 
he did not seek treatment for tinnitus in service.  Instead, 
the evidence indicates that the Veteran's ears were 
clinically normal at his separation examination, and the 
Veteran wrote that he was in good health at that time.  At no 
time following service has he complained of or sought 
treatment for tinnitus.  Additionally, there is no evidence 
of any complaints concerning tinnitus until his November 2006 
compensation and pension examination, some 34 years after 
discharge.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Finally, the Veteran argues that his manifestations of 
tinnitus became more pronounced through the years and that 
"certain awareness" was recognized five to six years before 
the examination.  He also asserts that his combat history 
should be enough to "tip the scales in resolving reasonable 
doubt as to the etiology" of his tinnitus.  Although the 
Veteran is competent to report the manifestations of 
tinnitus, there is no evidence that he has experienced a 
continuity of symptomatology related to tinnitus since 
service.  Furthermore, he is not competent to diagnose the 
etiology of the tinnitus himself, and there is no evidence 
that the Veteran's combat service resulted in his current 
tinnitus.

For the foregoing reasons, the Board finds the preponderance 
of the evidence weighs against the Veteran's claims for 
hearing loss and tinnitus, and service connection is not 
warranted for either disorder.  In reaching this conclusion, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is approximate balance 
of positive and negative evidence in regard to a material 
issue.  The preponderance of the evidence, however, is 
against the Veteran's claims, and that doctrine is not 
applicable.  

Detached Retina

The Veteran contended in his August 2004 application for 
compensation that his detached retina disability occurred in 
December 1971 and that his treatment began in June 2004.  In 
a February 2005 release form for his treatment records from 
Dr. G.A.W., the Veteran wrote that he was exposed to 
herbicides and fired a variety of heavy weapons.  As noted 
above, the Veteran is entitled to the presumptions afforded 
to combat veterans, although it is unclear exactly how he 
claims his disability occurred.  For the reasons described 
below, the Board finds that the preponderance of the evidence 
weighs against the Veteran, and his claim of entitlement to 
service connection for a detached retina is denied.  
  
Initially, the Board notes that the Veteran's eyes were 
clinically normal with 20/20 vision in both eyes upon his 
discharge from service.  The Veteran did undergo retinal 
detachment surgery in June 2004, but the treatment records 
associated with that surgery indicate that he had poor vision 
for just one month.  Moreover, Dr. G.A.W. did not indicate 
that he believed the Veteran's retinal detachment was related 
to his period of active military service.  The Veteran then 
claimed that this retinal surgery caused cataracts and 
underwent a cataract extraction surgery in October 2004.  
Before this surgery, he reported separate occurrences in June 
2004 during which he saw a bright flash and shadow images.  
He also reported a history of pink eye and that he was 
punched in the right eye in about 1994.  Like Dr. G.A.W., the 
doctor performing the Veteran's cataract extraction surgery 
did not indicate that he believed the Veteran's disability 
was related to service.    

Therefore, the Veteran's assertion that his detached retina 
is a result of his period of active service finds no support 
in the evidence of record.  That is, there is not only no 
evidence that the Veteran had an eye injury upon his 
discharge from active service, but there is also a lack of 
evidence that the Veteran had an eye disability prior to 
2004, some 32 years after his discharge from service.  The 
Board once again notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability, as is present in the Veteran's 
claim, is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).     

Since the evidence of record does not establish a 
relationship or nexus between the Veteran's active military 
service and his detached retina, the Board finds the 
preponderance of the evidence weighs against the Veteran's 
claim.  Therefore, service connection for a retina detachment 
is not warranted.  In reaching this conclusion, the Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for a skin disorder.  By way of 
background, the Veteran filed a claim for this disability in 
December 1989, which the RO denied in an August 1994 rating 
decision because there was no evidence of a skin disorder in 
service.  The Veteran did not appeal this decision.  Rather, 
he requested to reopen his claim in August 2004.  In August 
2005, the RO found the Veteran had not submitted new and 
material evidence because the evidence he submitted did not 
relate to an unestablished fact necessary to substantiate his 
claim or raise a reasonable possibility of substantiating his 
claim.  The Veteran timely filed his notice of disagreement 
in December 2005 and his substantive appeal in April 2006, 
resulting in the Board's jurisdiction over his claim.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
a skin disorder.  This claim is based upon the same 
disability as the Veteran's previous claim, which was denied 
in the August 1994 rating decision that became final.  As 
such, it is appropriate for the Board to consider the claim 
as a request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decisions, 
denied service connection for a skin disorder because the 
evidence did not show that the Veteran's disability occurred 
in active military service.  The Veteran received 
notification of the denial of his claim and was advised 
regarding his appellate rights in August 1994.  However, he 
did not appeal the decision to the Board, and it became 
final.  The evidence of record at the time of the August 1994 
rating decision included the Veteran's service treatment 
records.  Since the August 1994 rating decision, the Veteran 
submitted a statement dated December 2004 and a statement 
from his wife, who is a registered nurse and has been 
treating him for a skin rash, dated April 2005.  
  
After reviewing the evidence received since August 1994, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the Veteran's claim because 
none of the evidence shows that the Veteran's current skin 
disorder occurred in or was caused by his period of active 
military service.  While the Veteran has identified new 
treatment from his wife regarding a skin rash, the evidence 
does not offer a competent opinion linking his current 
disability to his period of active military service.  In 
fact, the only evidence providing such a link is the various 
statements made by the Veteran throughout the appeal that his 
skin rash is related to herbicide exposure.  Even though the 
Veteran is presumed credible for the purposes of reopening 
his claim and is capable of providing lay testimony regarding 
the symptoms he observed from his skin condition, he is not 
competent to diagnose his current skin disorder or provide an 
opinion regarding its etiology.   

On the contrary, the evidence of record does not support the 
Veteran's contention.  The evidence of record only shows that 
his wife treats him for a skin rash but does not include a 
diagnosis of a skin disease that is presumed to be caused by 
exposure to herbicides or a competent opinion linking his 
skin rash to service.   

Therefore, the Board finds that the factual and legal status 
of the Veteran's claim is essentially the same as it was in 
1994.  There is a complete lack of medical evidence to 
indicate a relationship between the Veteran's post-service 
skin rash and his period of active service.  Where, as here, 
the determinative issue is one of medical diagnosis or 
causation, competent medical evidence is required.  Lay 
assertions of medical causation are insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  There was no medical evidence when the RO 
denied the Veteran's claim in August 1994 that indicated that 
a skin rash was somehow related to the Veteran's military 
service, and there remains a lack of such evidence.  
Accordingly, the Board finds that the evidence received 
subsequent to August 1994 is not new and material and does 
not serve to reopen the claim for service connection for a 
skin disorder.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for tinnitus is denied

3.  Entitlement to service connection for a detached retina 
is denied.

4.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for a skin 
disorder is not reopened.  The appeal is denied.
REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's 
application to reopen his claim of entitlement to service 
connection for a right foot injury.  

The Board notes that the record requires additional 
development because the RO sent its request for treatment 
records from the Veteran's podiatrist to the wrong address.  
After notifying the Veteran that their request came back 
because that doctor had no such address, the Veteran provided 
the proper address.  The record does not reflect another 
effort to obtain the podiatrist's records, and these records 
are not associated with the claims file.  Therefore, the 
record needs to be developed in order to adjudicate the 
claim. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran's podiatrist, Dr. 
R.Z., and request any available medical 
records pertaining to the Veteran's 
reported treatment.  If no records are 
available, please make specific note of 
that fact in the claims file.
	
2.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


